UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2511


MARYANN TETREAULT,

                Plaintiff - Appellant,

          v.

ADVANCED FEDERAL SERVICES CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:11-cv-00159-RBS-DEM)


Submitted:   February 21, 2013               Decided: February 25, 2013


Before AGEE and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maryann Tetreault, Appellant Pro Se.        Steven David Brown,
LECLAIR RYAN, PC, Richmond, Virginia; Joseph Michael Rainsbury,
LECLAIR RYAN, PC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Maryann Tetreault appeals the district court’s order

denying relief on her employment discrimination complaint and a

subsequent order denying reconsideration.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Tetreault v. Advanced

Fed. Servs. Corp., No. 4:11-cv-00159-RBS-DEM (E.D. Va. Sept. 28,

2012;    filed   Nov.    2   &   entered   Nov.   5,     2012).     We     grant

Tetreault’s motion to proceed in forma pauperis but deny her

motion   to    quash   additional   briefing.      We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                      2